Citation Nr: 0834042	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-41 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
due to exposure to Agent Orange.

2.  Entitlement to service connection for multiple myeloma, 
due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus and multiple myeloma, due to exposure to Agent 
Orange.  The veteran asserts he contracted diabetes mellitus 
and multiple myeloma from exposure to Agent Orange while in 
service in Korea.  The veteran states that he witnessed a 
helicopter spraying liquid in the Korean Demilitarized Zone 
(DMZ).  He contends that it is possible the herbicides 
lingered for several months before dissipating, and he 
believes the water he used for drinking and bathing were 
contaminated.  

The Department of Defense has determined that Agent Orange 
was used along the DMZ from April 1968 to July 1969.  
Veterans assigned to one of the units listed as being at or 
near the Korean DMZ during that time period are presumed to 
have been exposed to herbicide agents.  

According to the veteran's Military Personnel File, he served 
in Korea from February 1970 to February 1971, assigned to the 
7th Admin. Co., 7th Infantry Division.  Although the veteran 
was assigned to a unit listed as being at or near the Korean 
DMZ, it was not during the specified time period required to 
establish exposure to herbicides in that area.  However, the 
veteran has two diagnosed diseases that are among the 
specific diseases associated with exposure to Agent Orange 
listed in 38 C.F.R. § 3.309(e).  Additionally, he was in the 
area determined to be affected by Agent Orange only 7 months 
after the designated time period.  

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is necessary to obtain nexus opinions as to 
whether any residuals of Agent Orange could have caused the 
veteran's diabetes mellitus and/or multiple myeloma.


Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran VA examinations 
for diabetes mellitus and multiple 
myeloma.  Any and all indicated 
evaluations, studies, and tests and 
research deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's diabetes mellitus and/or 
multiple myeloma could be caused by 
residuals of Agent Orange, including 
bathing in and drinking contaminated 
water, seven months after herbicides were 
sprayed.


Additionally, the examiner is asked to 
cite any additional research or reference 
materials concerning the effects of 
residuals of Agent Orange, to include 
treatises or other publications regarding 
the environmental impact of herbicides 
following initial exposure.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical or scientific 
principles involved would be of 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

2.  After all of the above actions have 
been completed, readjudicate his 
claims.  If the claims remain denied, 
issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.  Thereafter, the 
case should be returned to the Board, 
if in order.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




